—In an action to recover damages for personal injuries, the defendant Wah Kwoh Lee appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated May 2, 2000, as denied his cross motion for summary judgment dismissing the complaint insofar as asserted against him.
*533Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that there exist triable issues of fact which preclude the granting of the appellant’s cross motion for summary judgment dismissing the complaint insofar as asserted against him (see, CPLR 3212 [b]). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.